Citation Nr: 1614407	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) with chronic dislocations of the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for DJD, residual of left knee fracture, for the period on appeal prior to December 10, 2014, and a rating in excess of 20 percent for the period on appeal from December 10, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

These matters were previously before the Board in December 2014, at which time the Board denied the Veteran's claims for increased initial ratings.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which, in September 2015, granted a Joint Motion for Remand (JMR).  The case has now returned to the Board.  Where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

In an April 2014 rating decision, the RO granted service connection for hallux valgus, right foot; hallux valgus, left foot; residual scar, status post Austin bunionectomy; and residual scar, status post drainage of perirectal abscess.  The RO also denied the Veteran's claim for service connection for hemorrhoids.  Thereafter, in April 2014, the Veteran filed a timely notice of disagreement with the ratings assigned and the claim for service connection that was denied.  A Statement of the Case (SOC) has not been issued with regard to these claims.  Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran experienced frequent episodes of dislocation at the scapulohumeral joint, but did not experience ankylosis, motion that was only possible to shoulder level, impairment of the clavicle or scapula, loss of the humeral head, nonunion of the humerus, or fibrous union of the humerus.
 
2.  For the period on appeal prior to December 10, 2014, the Veteran's left knee disability has resulted in symptoms such as painful motion and slight instability, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, a meniscal condition, impairment of tibia and fibula, or genu recurvatum.

3.  For the period on appeal from December 10, 2014, the Veteran's left knee disability has resulted in symptoms such as painful motion and slight instability, but has not resulted in flexion limited to 15 degrees or less, limited extension, ankylosis, a meniscal condition, impairment of tibia and fibula, or genu recurvatum.	

CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating of 30 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).

2.  For the period on appeal prior to December 10, 2014, the criteria for a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).

3.  For the period on appeal from December 10, 2014, the criteria for a rating in excess of 20 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).

4.  For the entire period on appeal, the criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided adequate notice of the information needed to substantiate the Veteran's claim for increased ratings in October 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notwithstanding this finding, the evidence shows that the issue on appeal did not stem from an application for benefits; rather, it stemmed from the Veteran's disagreement with initial disability ratings assigned in March 2010 and September 2010 rating decisions.  Thus, because the underlying claim-the award of service connection-was granted, further notice as to downstream questions is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs) and VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  With regard to VA's duty to provide an examination or obtain a medical opinion, VA provided examinations and obtained opinions in August 2010, November 2011, February 2015, April 2015, and May 2015.  38 U.S.C.A. § 5103A(d).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, the record reflects that additional VA treatment records were associated with the claims file following the issuance of the most recent SOC.  However, review of these records reveals that the documents that are relevant to the issue on appeal are cumulative and/or redundant of evidence that was already of record when the most recent SOC was issued in June 2012.  Accordingly, appellate adjudication may proceed.  See 38 C.F.R. § 20.1304(c) (2015).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claims

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).  Arthritis due to trauma is rated as degenerative arthritis.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5010.

A.  Right Shoulder Disability

By way of background, the RO granted service connection for a right shoulder disability and assigned a 10 percent rating, effective October 1, 2009, in a September 2010 rating decision.

The Veteran's right shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

As the record reflects that the Veteran is right-handed, the Board will use assess whether the Veteran is entitled to an increased rating for limitation of motion of his major arm.

During an August 2010 VA examination, the Veteran reported that his right shoulder did not "set up right" and that he experienced daily pain that interfered with his sleep.  He reported pain with overhead activity and instability of the right shoulder, which interfered with his activities of daily living with regard to overhead lifting, sleeping, and chronic pain.  He did not use an assistive device and denied having any flare-ups.

The August 2010 examiner reported a diagnosis of degenerative joint disease with chronic dislocation and noted that x-rays showed degenerative change of the acromioclavicular (AC) joint with ring osteophytes around the humeral head and flattening of the humeral head.  The Veteran demonstrated internal and external rotation to 90 degrees without pain, abduction to 160 degrees without pain, and flexion to 180 degrees without pain.  The Veteran's range of motion was not additionally limited following repetitive use, there was no impingement, and his strength was intact.  The examiner reported abnormal stability testing.

The report of a November 2011 VA examination documents the Veteran's report of flare-ups that affect the function of his right shoulder.  Specifically, he reported having difficulty lifting his right arm and with overhead action.  Range of motion testing revealed flexion to 120 degrees with objective evidence of painful motion at 120 degrees, and abduction to 120 degrees with objective evidence of painful motion to 120 degrees.  The Veteran was able to perform repetitive-use testing and demonstrated flexion and abduction to 120 degrees after three repetitions.  Overall, the examiner found that the Veteran did not demonstrate additional limitation in range of motion following repetitive-use testing.  Additionally, the Veteran was negative for localized tenderness, guarding of the shoulder, and ankylosis.

The examiner also noted the following: the Veteran demonstrated normal strength in shoulder abduction and forward flexion; he was negative for a history of recurrent dislocation (subluxation) of the glenohumeral joint; he did not demonstrate an AC joint condition or any other impairment of the clavicle or scapula; he has not had a total shoulder joint replacement; and he did not have any scars related to his condition.  The examiner did note, however, that the Veteran demonstrated functional loss and/or functional impairment because he demonstrated less movement than normal, excess fatigability, and pain on movement.  In addition, he had a positive Hawkins' impingement test, which may signify rotator cuff tendinopathy or tear, and the examiner noted a history of mechanical symptoms such as clicking and catching.  Notably, the examiner reported that the Veteran's shoulder condition did not impact his ability to work.

In July 2014, a VA clinician documented the Veteran's report that he experienced pain flare-ups in his right shoulder during the previous two-month period.  He also reported soreness and the clinician documented a finding of limited range of motion.

In February 2015, VA provided another examination.  The Veteran reported that he can feel the arthritis in his shoulders after a long day of work and is not able to reach above his head without feeling like his shoulder will pop out of the socket.  In addition, he reported that he experiences more pain during the winter months, but there is no real change in his range of motion.  Notably, the examiner endorsed that the Veteran did not report having any functional loss or impairment of the right shoulder, did not have ankylosis or muscle atrophy, and had normal muscle strength.

The examiner documented flexion and abduction to 110 degrees and both internal and external rotation to 90 degrees.  The Veteran demonstrated pain on flexion and abduction.  The examiner endorsed that neither pain, weakness, fatigability, nor incoordination significantly limit the Veteran's functional ability with repeated use over a period of time.

The examiner endorsed that he suspected a rotator cuff condition, but the Veteran's Hawkins' impingement, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were negative.  The examiner also endorsed that the Veteran was negative for suspected instability, dislocation, or labral pathology; a clavicle, scapula, AC joint, or sternoclavicular joint condition; and conditions or impairments of the humerus (such as loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, and malunion of the humerus with moderate or marked deformity).  The Board notes, however, that the examination report includes the August 2010 X-ray report that documents ring osteophytes about the right humeral neck, some flattening of the humeral head, and degenerative changes.  The examiner reported that it appeared as though the Veteran was worse at that time and was not able to lift his shoulder above 100 to 110 degrees.

Based on the foregoing reports of chronic dislocation and humerus impairment and X-ray imaging that supports these reports, the Board finds that the Veteran's right shoulder disability is best approximated by a rating of 30 percent under Diagnostic Code 5202 for the period on appeal.  A rating in excess of 30 percent is not warranted under Diagnostic Code 5202 because although some flattening of the humeral head was detected, loss of head (flail shoulder) was not detected, as required by the rating criteria.  Further, there is no competent evidence of nonunion (false flail joint) or fibrous union of the humerus.

The Board finds that a rating is not warranted under Diagnostic Code 5201 for limitation of motion of the arm because the evidence does not show that motion is only possible to the shoulder level, or the motion is only possible to midway between the side and shoulder level, or that motion is limited to 25 degrees from the side.  The Board finds that the schedular criteria set forth in Diagnostic Code 5200 are not applicable because the evidence does not show favorable ankylosis with abduction to 60 degrees, intermediate ankylosis between favorable and unfavorable, or unfavorable ankylosis with abduction limited to 25 degrees from side.  Additionally, Diagnostic Code 5203 is not applicable because the evidence does not show impairment of the clavicle and scapula.

In addition, because the Veteran has a compensable rating for his disability, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  The evidence of record does not show that additional diagnostic codes are applicable to this disability.

Overall, the Board finds that a rating of 30 percent for a right shoulder disability is warranted for the period on appeal.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee Disability

By way of background, the RO granted service connection for a left knee disability and assigned a 10 percent rating, effective October 1, 2009, in a March 2010 rating decision.  The RO continued this rating in a September 2010 rating decision.  In May 2015, the RO assigned a 20 percent rating, effective December 10, 2014.

The Veteran's left knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Here, VA treatment records dated August 2010 indicate that the Veteran demonstrated mild degenerative changes involving the medial joint space, patellar spurring, and vascular calcifications.  The Veteran did not demonstrate effusion.  The Veteran's treatment records also include the report of an August 2010 VA examination.  In this report, it was noted that x-rays of the Veteran's knees showed degenerative change at the medial joint line.  The report also indicates the following: the Veteran had very rare, intermittent pain; his disability did not affect his activities of daily living; he did not use an assistive device; and he was negative for tenderness, crepitus, and flare-ups.  The Veteran demonstrated a range of motion from 0 to 140 degrees without pain, and his range of motion was not additionally limited following repetitive use.  The Veteran's Lachman test, drawer test, and varus and valgus stress tests were normal.  His McMurray test was negative.

May 2011 VA treatment records document the Veteran's report of pain with swelling, indicate that he demonstrated mild intermittent symptoms, and indicate that he limped when walking.

In the report of a November 2011 examination, a VA examiner documented the Veteran's report that flare-ups impact the function of his knee and/or lower leg and that these episodes cause difficulty in walking for prolonged periods or using stairs.  During range of motion testing, the Veteran demonstrated flexion to 90 degrees with painful motion at 90 degrees, and no limitation of extension.  After three repetitions, he demonstrated the same range of motion.  The examiner reported that the Veteran had functional loss and/or functional impairment of the knee and lower leg, which consisted of pain on movement, and demonstrated tenderness or pain to palpation.  He demonstrated normal muscle strength, anterior stability, posterior stability, and medial-lateral stability.  The November 2011 examiner noted that the Veteran did not have a history of recurrent patellar subluxation/dislocation and there was no evidence of such upon examination.  He was also negative for "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment, meniscal conditions, total knee joint replacement, and scars related to his left knee disability.  Again, it was reported that the Veteran did not use an assistive device as a normal mode of locomotion.  The examiner concluded that the Veteran's knee and/or lower leg conditions did not impact his ability to work.

In September 2012, the Veteran was fitted with a neoprene knee sleeve, and a July 2013 VA treatment record indicates that the Veteran received a hinged knee brace in 2011 for pain and instability.

VA treatment records dated September 2013 indicate that the Veteran was negative for clubbing, cyanosis, or edema at that time.

In August 2014, the Veteran demonstrated pain in all ranges of motion, but there was no effusion, cracking, crepitus, warmth, or redness.

A February 2015 examination report notes that September 2014 X-rays show mild/moderate narrowing of the medial femoral tibial joint space compartment, minimal degenerative marginal hypertrophic changes including patellar marginal osteophytes, question of a small suprapatellar effusion, and minimal patellofemoral joint space osteophytes related to the patella and the femur.  No acute fractures or dislocations were observed.

The February 2015 examiner documented the Veteran's report of flare-ups that he experiences after a long day of work.  The Veteran described having more pain without any range of motion deficits.  The examiner also noted that the Veteran did not have any more incoordination or fatigability after repetitive movement.  He demonstrated flexion from 0 to 25 degrees and extension from 0 to 140 degrees, was able to perform repetitive use testing without additional functional loss or range of motion, and did not have pain, weakness, fatigability, or incoordination that significantly limited his functional ability with repeated use over time.  Notably, the examiner reported that the following factors are additional contributing factors to his disability: less movement than normal due to ankylosis, adhesions, swelling, disturbance of locomotion, and interference with standing.  However, thereafter, the examiner endorsed that the Veteran did not have ankylosis.  The examiner indicated that the Veteran's muscle strength was normal and he did not have muscle atrophy, recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, or a meniscus condition.

The examiner endorsed that the Veteran did not have a history of recurrent subluxation, lateral instability, or recurrent effusion.  His left knee anterior instability, posterior instability, medial instability, and lateral instability tests were normal.  The examiner indicated that the Veteran makes regular use of a cane.

The examiner endorsed that the Veteran's condition did not have an impact on his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.) at that time.  The examiner also reported, however, that the Veteran's condition appeared to be worse than it was during the 2011 examination, as left knee flexion was more limited and he had significant crepitus.

In an April 2015 addendum, another examiner reported that he could not determine whether any additional functional limitations would be present during flare-ups, as such an opinion would be speculative.  A May 2015 VA examination addendum report documents flexion to 30 degrees, crepitus on range of motion, and a range of motion that was mainly limited by pain.

In June 2015, a clinician documented an active range of motion of 0 to 55 degrees (0 to 115 degrees of passive motion), and the Veteran reported that he has pain that "comes and goes," he did not have pain at that time, and although pain makes work difficult, this pain does not prevent him from completing his work duties.  Thereafter, also in June 2015, a clinician documented a range of motion from 0 to 128 degrees.  In August 2015, a clinician indicated that the Veteran's active range of motion "improved significantly" and documented a range of motion from 0 to 107 degrees.  With regard to ligament stability, the Veteran's knee was grossly stable, although he demonstrated mild medial laxity.

After careful review of the evidence, the Board finds that a rating in excess of 10 percent for limitation of motion is not warranted under the schedular criteria during the period on appeal prior to December 10, 2014, because the Veteran demonstrated flexion to 90 degrees and full extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  For the period on appeal from December 10, 2014, the Veteran currently has a 20 percent rating for limitation of flexion.  The Board finds that a rating in excess of 20 percent for limitation of motion is not warranted because the evidence does not show that flexion has ever been limited to 15 degrees or less and the Veteran has not demonstrated compensable limitation of extension.

The Board has considered whether the Veteran is entitled to a rating for recurrent subluxation or lateral instability under Diagnostic Code 5257 in light of his reports of instability, a VA clinician's report that the Veteran has made use of a knee brace since 2011 to correct for pain and instability, and another VA clinician's August 2015 report that the Veteran demonstrated mild medial laxity.  Based on the foregoing, the Board finds that a reasonable basis for assigning a separate 10 percent rating for slight left knee instability is indicated.  In light of regular reports that the left knee was stable upon testing, the Board finds that the evidence does not support a finding of moderate or severe instability that warrants a separate rating in excess of 10 percent.  Specifically, the November 2011 examiner reported that the Veteran's medial-lateral stability was normal and that there was no evidence or history of recurrent patellar subluxation/dislocation, the February 2015 examiner reported that the Veteran did not have a history of recurrent subluxation or lateral instability, and the clinician who documented mild medial laxity in August 2015 also noted that the Veteran's left knee was grossly stable.

In addition, because the record is negative for evidence of ankylosis, meniscal conditions, tibial and/or fibular conditions, or genu recurvatum, the Board finds that the following diagnostic codes are not applicable in the present case: 5256 (ankylosis of the knee); 5258 (dislocated semilunar cartilage); 5259 (symptomatic removal of semilunar cartilage); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

Further, the Board finds that the Veteran has been compensated appropriately for any reported limitation of motion due to pain because he has a compensable rating for his disability for the entire period on appeal.  Thus, an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  Additionally, the evidence does not show that additional diagnostic codes are applicable to the present appeal.

By way of summary, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the period on appeal prior to December 10, 2014, and in excess of 20 percent for the period on appeal from December 10, 2014, for limitation of motion/degenerative joint disease, but a separate 10 percent rating for slight instability of the left knee under Diagnostic Code 5257 is warranted for the period on appeal.  

C.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Board finds that the rating criteria contemplate the Veteran's right shoulder and left knee disabilities because they have been productive of symptoms such as painful motion and weakness-manifestations that are contemplated by the rating criteria.  In addition, the Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  The criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.  Additionally, the Board finds that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

Additionally, as the Veteran reported during his April 2013 hearing and examinations that he is employed, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period on appeal, an initial rating of 30 percent for DJD with chronic dislocations of the right shoulder is granted, subject to the law and regulations governing the payment of monetary benefits.

For the period on appeal prior to December 10, 2014, a rating in excess of 10 percent for DJD, residual of left knee fracture, is denied.

For the period on appeal from December 10, 2014, a rating in excess of 20 percent for DJD, residual of left knee fracture, is denied.

For the period on appeal, a separate 10 percent rating for left knee instability is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


